DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 03/07/2021, Applicant, on 10/17/2022 amended claims. Claims 1, 9, and 15 have been amended. Claims 5, 7, 13, and 19 have been cancelled. Claims 1-4, 8-12, 14-18, and 20 are pending in this application and have been rejected below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
	
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that similar to Example 40, the pending claims integrate the abstract idea into a practical application. The Applicant discusses Example 40 stating the claims recite monitoring network traffic… comparing traffic data to a threshold, and collecting additional traffic data, while the present claims prevent duplicate records that contain repetitive information by using queryable templates.
The Examiner respectfully disagrees. The Examiner notes that Example is not analogous to the present claims. Example 40 requires the use of a network appliance to collect network delays, packet loss, or jitter to compare to a threshold and further collecting data if that threshold is exceeded. The present application merely requires the determination of attributes, generating a template, comparing templates to determine a match, and present a resource to a user. The present claims do not recite a combination of additional elements sufficient to integrate the abstract idea into a practical application nor do they amount to significantly more than the judicial exception.
The Applicant further contends that the use of a queryable template would not be directed to a mental process.
The Examiner finds the argument unpersuasive and notes that the claims are directed to the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including marketing or sales activities or behaviors; business relations) as the claims are directed towards with determining resources and presenting them to users. Further the Examiner notes that the generat(ion) a template… wherein the template is an attribute queryable template using a software script implies that the template is a document on a computer, such as a spreadsheet or other document. The creation of template/document is merely “apply it” on a general purpose computer in Steps 2A – Prong 2 and 2B.
The 101 Rejection is updated and maintained.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that cited prior art does not teach: (1) determine one or more attributes associated with a user based on historical interaction data, historical resource usage data, and location data, wherein the one or more attributes comprise user data; (2) generate a template associated with the user comprising the one or more attributes and data associated with the one or more attributes, wherein the template is an attribute quervable template using a software script; or (3) present a resource associated with the third party template to the user by: transmitting the resource to an entity application; and applying the resource to at least one resource pools. 
The Applicant further argues with respect to (1), that Matthews merely teaches a publicly available database with user information and does not teach determining attributes. The Applicant further assets the user data to comprise likes, dislikes preferences, habits, living, and the like.
The Examiner respectfully disagrees. Matthews teaches creating a profile (i.e. template) for users that includes the user’s preference (what user likes), demographic, behavioral information [0002],  shopping history and reaction to discounts [0003]; when a user is most likely to use a resource [0084], and further exemplifying the profile creation is [0102 and 0159-160]. The Examiner notes the information is determined by accessing or adding to a profile. The Examiner further notes that the claims do not recite any indication of how the attributes are determined. Lastly the Examiner notes the arguments regarding the user data including likes, dislikes, etc. is not recited in the claim limitations. While limitations are read in light of the specification, limitations from the specification are not read into the claims. (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).
The Applicant further argues with respect to (2) that Matthews does not teach generating a template… wherein the template is queryable by a software script. The Applicant further points to Matthews [0004].
The Examiner respectfully disagrees. Matthews teaches creating a user profile using  characteristics associated with the user (See at least 0001, 0016-17, 0020, 0026, 0063, 0102, 0159-160). The Examiner notes that the profile of Matthews is functionally equivalent to the “template” of the present application. The Examiner further points to the Applicant’s Specification as evidence. (See Specification, [0054]; As shown in block 550, the system in response to determining the match, transmits a resource associated with the third party template to an entity application. Continuing with the previous example, the system transmits a discount associated with the third party attribute "dog food to the online banking application stored on the mobile device of the user. In some embodiments, when the system prompts the user to answer a questionnaire associated with the one or more attributes, the system may present additional resources to the user based on receiving inputs associated with the questionnaire and further see Specification, [Fig. 5]; visual representation).
	Further regarding the argument associated with the amended limitation “wherein the template is an attribute queryable using a software script,” the Examiner notes that Matthews does further teach this limitation. Matthews teaches a software application that  media guidance application that can search for profiles for specific attributes. (See Matthews, [0167]; For example, the media guidance application may be implemented as software or a set of executable instructions which may be stored in storage 908, and executed by control circuitry 904 of a device 700 and further see Matthews, [0062]; The media guidance application may retrieve target audience profiles for each good and service that REI sells, such as target audience profiles for specific skiing equipment, specific tennis equipment, and for a vacation package to go skiing that is offered by REI including hotel accommodations, skiing tickets, and skiing equipment rentals).
	The Applicant further argues with respect to (3) that Matthews merely teaches calculating an optimal offer.
	The Examiner disagrees. Matthews teaches calculating the offer and presenting it to the user. (See Matthews, [0018]; In some embodiments, in response to determining that a first layer of the plurality of layers matches the target audience profile, the media guidance application may calculate an optimal promotion offer from the third party based on the first layer of profile characteristics, and generate for display the optimal promotion offer to the user).
	The Applicant further argues that Ramanathan does not teach applying the resource to a resource pool.
	The Examiner disagrees. Ramanathan teaches applying the tokenized coupon (i.e. resource) to a mobile wallet (i.e. a resource pool).
The new 103 Rejection is updated and maintained below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) is/are directed to an apparatus which is a statutory categories.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 9, and 15 recite a series of steps for abstract idea:
Regarding Claims 1, 9, and 15: 
determine one or more attributes associated with a user based on historical interaction data, historical resource usage data, and location data, wherein the one or more attributes comprise user data;
…associated with the user comprising the one or more attributes and data associated with the one or more attributes;
 compare the template with one or more third party templates;
determine a match between the template and a third party template of the one or more third party templates; and 
a resource associated with the third party template to the user by:
applying the resource to the at least one resource pool…
The claims describe generating templates to determine resources and presenting those resources to users. Interpreting the claim limitations in light of the specification, the claims describe a method/system/computer program product for determining attributes of a user based on historic data including interactions, likes, dislikes, habits, etc. (See [0047]), to create a template associated with the user comprising attributes of the user. The template is compared to third party templates and determine matches between templates to present resources to the user. The Examiner notes the resources include rewards, reward points, discounts, offers, or the like (see [0022]), while the third party entities include any organizations that provide products, goods, or services to one or more users (See [0020]). Therefore, the claims are within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including marketing or sales activities or behaviors; business relations), as the claims are directed towards 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a network communication interface, at least one non-transitory storage medium; and at least one processing device, present(ing)… to a user, generate a template… wherein the template is an attribute queryable template using a software script, and transmitting a resource to an entity application.  The Examiner notes that the queryable template implies the template is a document on a computer, such as a spreadsheet or other document. The creation of template/document is merely “apply it” on a general purpose computer. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (aside from transmitting a resource) are “apply it” on a general purpose computer. (See MPEP 2106.05(f)) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment. Transmitting resources is equated to transmitting or receiving data over a network which is a well-understood, routine, conventional activity (See MPEP 2106.05(d)).
Regarding Claim(s) 2, 10, and 16, the claim further narrows the abstract idea by generating temples. The claim further recites the additional element of receiving inputs via a dashboard. In Step 2A, this element is “apply it” on a general purpose computer (See MPEP 2106.05(f)). In Step 2B, transmitting resources is equated to transmitting or receiving data over a network which is a well-understood, routine, conventional activity (See MPEP 2106.05(d)).
Regarding Claim(s) 3-4, 8, 11-12, 14, 17-18 and 20, the claim further narrows the abstract idea and/or recite additional elements previously addressed.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 20180184168 A1) in view of Ramanathan et al. (US 10929840 B1).
	Regarding Claim(s) 1, 9, and 15. A system for determining resource allocation based on usage attribute data, the system comprising: at least one network communication interface; (See Matthews, [0145]; In client-server based embodiments, control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers. The instructions for carrying out the above mentioned functionality may be stored on the guidance application server).
 at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, (See Matthews, [0177]; In some embodiments, the process may be encoded on to non-transitory storage medium (e.g., storage device 908) as a set of instructions to be decoded and executed by processing circuitry (e.g., processing circuitry 906). Processing circuitry may in turn provide instructions to other sub-circuits contained within control circuitry 904, such as the tuning, video generating, encoding, decoding, encrypting, decrypting, scaling, analog/digital conversion circuitry, and the like.
wherein the at least one processing device is configured to: determine one or more attributes associated with a user based on historical interaction data, historical resource usage data, and location data; wherein the one or more attributes comprise user data; (See Matthews, [0002-0003]; Systems and methods are provided herein for identifying information that is not publicly available about a user that would allow a merchant to better target a promotion…For example, a merchant may learn from one or more public databases and/or its own private databases about a user's demographic information (e.g., age, gender, etc.), and about a user's preferences (e.g., information that describes what a user likes, such as whether a user enjoys playing a particular sport). The merchant may also learn from these databases about a user's behavior, such as how a user reacts to certain types of promotions, such as how a user reacts to a large discount for a certain type of item versus a small discount for the certain type of item and further see Matthews, [0012]; In some embodiments, further in response to determining that the user acts on the promotion, the media guidance application may determine a set of attributes that correspond to a manner in which the user acted on the promotion and further see Matthews, [0059-0061]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user….As used herein, the term “behavioral information” refers to information about how a user reacts to certain stimuli. For example, behavioral information would include information about how a user reacted to a specific promotion relating to a product or service. As used herein, the term “promotion” refers to an incentive to perform a desired action) and further see Matthews, [0084]; For example, the media guidance application may generate for display a promotion offer of “10% off” as the optimal promotion offer for the user even though the maximum attainable promotion offer for the user is at 20%, because the user's shopping history indicates that the user is most likely to complete a purchase when the promotion offered is between 5% and 15% and further see Matthews, [0102 and 0159-160]; further exemplifying the profile creation).
generate a template associated with the user comprising the one or more attributes and data associated with the one or more attributes; (See Matthews, [0004]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user and further see Matthews, [0020, 0026, and 0063]; further supporting paragraphs). The Examiner notes that the Demographic Information contains the address (i.e. location data), while the Behavior Layer contains the  shopping history and habits. The Examiner notes that the profile of Matthews is functionally equivalent to the “template” of the present application. The Examiner further points to the Applicant’s Specification as evidence. (See Specification, [0054]; As shown in block 550, the system in response to determining the match, transmits a resource associated with the third party template to an entity application. Continuing with the previous example, the system transmits a discount associated with the third party attribute "dog food to the online banking application stored on the mobile device of the user. In some embodiments, when the system prompts the user to answer a questionnaire associated with the one or more attributes, the system may present additional resources to the user based on receiving inputs associated with the questionnaire and further see Specification, [Fig. 5]; visual representation).
wherein the template is an attribute queryable template using a software script; (See Matthews, [0167]; For example, the media guidance application may be implemented as software or a set of executable instructions which may be stored in storage 908, and executed by control circuitry 904 of a device 700 and further see Matthews, [0062]; The media guidance application may retrieve target audience profiles for each good and service that REI sells, such as target audience profiles for specific skiing equipment, specific tennis equipment, and for a vacation package to go skiing that is offered by REI including hotel accommodations, skiing tickets, and skiing equipment rentals and further see Matthews, [0107-109]; In interface 300, the media guidance application has received selections of Age 310, Education 330, and Sports Preference 340 from the third party as part of their target audience profile….  In some other embodiments, the additional row may include the same target characteristics as the existing ones and be taken into consideration following some common logical operators. For example, City Athletics may add another row of “Sports Preference” target characteristic in addition to Sports Preference 340, and may define the corresponding value of the additional now of “sports preference” to be “Football” followed by an “AND” logical operator. In this way, the ideal user profile would contain the target characteristic of a sports preference of both baseball and football. Consequently, a user can enjoy the corresponding promotion offer (e.g., half percent OFF) if her sports preference matches with both target characteristics.). The Examiner notes that the profiles (i.e. templates) are able to be filtered by various metrics and further that the application is able to define the target audience as to where the application can query the profiles and locate profiles that meet specific criteria.
compare the template with one or more third party templates; (See Matthews, [0017]; in some aspects of the disclosure, a media guidance application may compare a plurality of layers of profile characteristics associated with a user to a target-audience profile submitted by a third party. For example, the plurality of layers of profile characteristics of the user may include a Basic Demographic Information layer, a Behavioral layer, and an Online Profile layer. The media guidance application may compare the plurality of layers against a target audience profile submitted by a business, such as “City Athletics”, a hypothetical store that specializes in sports gears in urban centers  and further see Matthews, [0036]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user and further see Matthews, [0062]; In some embodiments, the media guidance application may retrieve a plurality of target audience profiles associated with a merchant corresponding to the merchant portal).
determine a match between the template and a third party template of the one or more third party templates; and (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset and further see Matthews, [0103]; To achieve this ends, in some embodiments, the media guidance application maintains a target audience profile for each third party merchant or advertiser, as well as the rules that they wish to apply in giving out promotion offer based on the degree of matching between a particular user's profile and the target audience profile. This will be illustrated in FIG. 3).
present a resource associated with the third party template to the user. (See Matthews, [0018]; In some embodiments, in response to determining that a first layer of the plurality of layers matches the target audience profile, the media guidance application may calculate an optimal promotion offer from the third party based on the first layer of profile characteristics, and generate for display the optimal promotion offer to the user).
While Matthew teaches generating templates, resources associated with third party templates, and presenting the user with a resource, Matthews does not appear to teach the use of an entity application. However, Matthews in view of the analogous art of Ramanathan (i.e. promotional offers)  does teach: transmitting the resource to an entity application; and (See Ramanathan, (col. 8, lines 4-14); FIG. 4 is a transaction diagram showing one example of a process 400 for tokenizing a committable coupon data structure 120. Optionally, the coupon management system 104 may send the committable coupon data structure 120 to the mobile wallet application 110 at operation 402. In some examples, the committable coupon data structure 120 may be provided to the mobile wallet application 110 by another component such as, for example, another mobile wallet application as described herein. At operation 404, the mobile wallet application 110 may send a tokenization request to the element management system 106).
While Matthew teaches generating templates, resources, third party templates and presenting the user  with a resource, Matthews does not appear to teach the use of an entity application. However, Matthews in view of the analogous art of Ramanathan (i.e. promotional offers)  does teach: applying the resource to at least one resource pools. (See Ramanathan, (col. 2, lines 16-24); The committable coupon data structure may be associated with a payment element of the mobile wallet application (e.g., a credit card account, a checking account, etc.) to form a tokenized coupon data structure. The mobile wallet application may utilize the tokenized coupon data structure as a payment element, for example, as payment in a transaction redeeming the associated purchase incentive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the invention of Matthews, including the use or resources and templates to incorporate the features regarding resource pools and applications in order to allow for better targeting and accessing of promotions and offers. (See Ramanathan, (col. 2, lines 7-14); Various examples described herein are directed to systems and methods for generating, tokenizing, and/or distributing purchase incentive data structures, such as committable coupon data structures and tokenized coupon data structures. Purchase incentive data structures, as described herein, may be used to distribute purchase incentives to a mobile wallet application and track the use of the purchase incentives. For example, a committable coupon data structure associated with a purchase incentive may be provided to a mobile wallet application).
Regarding Claim(s) 2, 10, and 16. wherein the at least one processing device is configured to: receive one or more third party attributes from one or more third party entities via a dashboard; and (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset. For example, from the target audience profile of someone who is 20-30 years old living in an urban environment and whose shopping history indicates that she love shopping for sports gears, the media guidance application may extract four target characteristics—“Age,” “Education,” “Address,” and “Shopping Preference”—for City Athletics and further see Matthews, [0105]; In some embodiments, the media guidance application may allow the third party to enter a plurality of target audience characteristics (or “target characteristics”) using interface 300 in FIG. 3. The target audience characteristics collectively define a target audience profile for an “ideal user” that the third party wishes to present advertisements, messages, promotion offers, or coupons to). The Examiner notes that the system of Matthews receives the target audience profile from the third parties and extracts the attributes (i.e. characteristics) from the profile and to generate the target characteristics. The target characteristics are interpreted as a profile or template defining the attributes desired by the third party.
	generate the one or more third party templates using the one or more third party attributes received from the one or more third party entities (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset and further see Matthews, [0106]; In some embodiments, the target characteristics as defined in the target audience profile may be stratified into layers in a similar way that a user's profile characteristics are grouped into layers, as discussed above in relation to FIG. 2 and further see Matthews, [Fig. 2-4]). The Examiner notes that the system of Matthews receives the target audience profile from the third parties and extracts the attributes (i.e. characteristics) from the profile and to generate the target characteristics. The target characteristics are interpreted as a profile or template defining the attributes desired by the third party.
Regarding Claim(s) 3, 11, and 17. wherein the at least one processing device is configured to compare the template with the one or more third party templates based on: comparing the one or more attributes in the template with the one or more third party attributes associated with the one or more third party templates. (See Matthews, [0017]; in some aspects of the disclosure, a media guidance application may compare a plurality of layers of profile characteristics associated with a user to a target-audience profile submitted by a third party. For example, the plurality of layers of profile characteristics of the user may include a Basic Demographic Information layer, a Behavioral layer, and an Online Profile layer. The media guidance application may compare the plurality of layers against a target audience profile submitted by a business, such as “City Athletics”, a hypothetical store that specializes in sports gears in urban centers).
Regarding Claim(s) 4, 12, and 18. wherein the at least one processing device is configured to determine the match between the template and the third party template based on: determining a match between at least one attribute of the one or more attributes with at least one third party attribute of the one or more third party attributes. (See Matthews, [0018]; In some embodiments, in response to determining that a first layer of the plurality of layers matches the target audience profile, the media guidance application may calculate an optimal promotion offer from the third party based on the first layer of profile characteristics, and generate for display the optimal promotion offer to the user. For example, the media guidance application may determine that Amy, whose layer of basic demographic information indicates that she is a 23-year-old graduate student living in New York City, has a first layer that matches the target-audience profile that City Athletics wishes to target).
Regarding Claim(s) 8, 14, and 20. wherein the at least one processing device is configured to: generate a questionnaire associated with at least one attribute of the one or more templates; (See Matthews, [0068]; The media guidance application may generate the queries based on template queries. For example, the merchant or a third party affiliated with the merchant may populate a database with template queries (e.g., “Would you consider buying [product]?”), where portions of the queries may be filled in depending on metadata associated with the product or service that the query relates to. The media guidance application may alternatively access non-variable queries in the database, each of which are affirmatively associated with an individual product. As an example, the target audience profile for skiing equipment may have an association stored in the database with one or more queries, such as “Would you consider buying skiing equipment?” Example queries are described with reference to FIGS. 2-3 and 7-8 below).
receive an input associated with the questionnaire from the user; and (See Matthews, [0069]; In some embodiments, the media guidance application may entice a user to reply to a query. For example, the media guidance application may offer the user a promotion (e.g., advertisement 120 or advertisement 130) in exchange for the user replying to the query. Such promotional offers are described in further detail below.
update the template based on the input received from the user. (See Matthews, [0070]; For example, a query may be associated with metadata that indicates whether it is asking a question relating to demographics, or whether it is asking a question relating to preference. The media guidance application may update the information about the user by adding the information of the reply to, in the private database, either the demographic information about the user, the preference information about the user, or the behavioral information about the user based on the determination of the kind of information of the reply).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624